United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    March 7, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-10697
                           c/w 05-10733
                         Summary Calendar



TERESA AGUILAR,

                                      Plaintiff-Appellant,

versus

DAWSON INDEPENDENT SCHOOL DISTRICT,

                                      Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

TERESA AGUILAR,

                                      Plaintiff-Appellee,

versus

DAWSON INDEPENDENT SCHOOL DISTRICT,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:04-CV-128
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     On the evidence before the district court in ruling on the

defendant’s motion for summary judgment, the district court was

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60998
                                -2-

correct in granting the motion for the reasons stated by the

defendant in its brief in support of its motion for summary

judgment.   The judgment is therefore AFFIRMED.

     AFFIRMED.